                                                                          FILED
                                                                  U S.DiSTR'iCT COURl
                                                                       SAVAHNA.H DIV.
              UNITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF GEORGIA
                                                                 2518 nrc lU PH 2-5^*
                       SAVANNAH DIVISION
                                                                5LERK.
                                                                       soTdiSt. of GA.

UNITED STATES OF AMERICA

     V.                                         INFORMATION
                                                CR 418-124
ANGELA NICHOLSON


           Defendant




                                  ORDER


     The Government's motion to dismiss the foregoing Information without

prejudice is GRANTED.


           SO ORDERED,this lU^av of                            2018.



                                            E. GRAHAM
                                             STATES DISTRICT COURT
                                         HERN DISTRICT OF GEORGIA
